Name: 75/403/Euratom, ECSC, EEC: Commission Decision of 27 June 1975 conferring authority to fix standard average values for the determination of the value for customs purposes of apples and pears
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-07-08

 Avis juridique important|31975D040375/403/Euratom, ECSC, EEC: Commission Decision of 27 June 1975 conferring authority to fix standard average values for the determination of the value for customs purposes of apples and pears Official Journal L 177 , 08/07/1975 P. 0022 - 0023 Greek special edition: Chapter 02 Volume 2 P. 0085 ++++( 1 ) OJ NO L 147 , 11 . 7 . 1967 , P . 1 . ( 2 ) OJ NO L 7 , 6 . 1 . 1973 , P . 1 . ( 3 ) OJ NO L 163 , 28 . 6 . 1975 , P . 45 . COMMISSION DECISION OF 27 JUNE 1975 CONFERRING AUTHORITY TO FIX STANDARD AVERAGE VALUES FOR THE DETERMINATION OF THE VALUE FOR CUSTOMS PURPOSES OF APPLES AND PEARS ( 75/403/EURATOM , ECSC , EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES ; HAVING REGARD TO THE PROVISIONAL RULES OF PROCEDURE OF THE COMMISSION OF 6 JULY 1967 ( 1 ) , AS LAST AMENDED BY THE DECISION OF 6 JANUARY 1973 ( 2 ) ; WHEREAS THE OPERATION OF A SYSTEM OF STANDARD AVERAGE VALUES INVOLVES THE ADOPTION BY THE COMMISSION OF NUMEROUS AND URGENT ADMINISTRATIVE MEASURES REQUIRING THE CONSIDERATION OF A NUMBER OF COMPLEX DATA AND CALCULATIONS ; WHEREAS COMMISSION REGULATION ( EEC ) NO 1641/75 ( 3 ) OF 27 JUNE 1975 ESTABLISHES SUCH A SYSTEM FOR APPLES AND PEARS ; WHEREAS IT PROVIDES FOR THE FIXING OF STANDARD AVERAGE VALUES IN PRINCIPLE EVERY 14 DAYS FOR EACH OF THE HEADINGS LISTED IN THE ANNEX TO THAT REGULATION ; WHEREAS , TAKING ACCOUNT IN PARTICULAR OF ARTICLES 2 , 3 AND 5 OF THAT REGULATION , THE COMMISSION HAS ONLY A SHORT TIME IN WHICH TO FIX AND BRING INTO FORCE THE STANDARD AVERAGE VALUES ; WHEREAS THE FIXING OF STANDARD AVERAGE VALUES CONSISTS IN ESTABLISHING THE WEIGHTED AVERAGES OF THE FREE-AT-FRONTIER PRICES , EXCLUSIVE OF DUTY , WHICH THE MEMBER STATES HAVE NOTIFIED TO THE COMMISSION ; WHEREAS THIS FIXING INVOLVES ONLY TECHNICAL CALCULATIONS ; WHEREAS TO ENABLE THIS SYSTEM TO FUNCTION THE COMMISSION MEMBER RESPONSIBLE FOR THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT SHOULD BE AUTHORIZED TO TAKE THE MEASURES CONCERNED OR , IF HE IS UNABLE TO DO SO , ANOTHER MEMBER OF THE COMMISSION OR THE DIRECTOR OF THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT , IN THAT ORDER , ACTING ON BEHALF OF AND UNDER THE RESPONSIBILITY OF THE COMMISSION ; WHEREAS THIS AUTHORITY WILL BE EXERCISED UNDER THE SUPERVISION OF THE COMMISSION ; WHEREAS THE RELEVANT INSTRUMENTS WILL BE ADOPTED IN ACCORDANCE WITH THE RULES IN FORCE AND WITH THE GENERAL DIRECTIONS GIVEN BY THE COMMISSION IN THIS DECISION AND WITH ANY FURTHER DIRECTIONS WHICH MAY BE GIVEN IN THE FUTURE ; WHEREAS REPORTS ON THE USE OF THIS AUTHORITY WILL BE SUBMITTED TO THE COMMISSION AT REGULAR INTERVALS ; WHEREAS THIS AUTHORITY IS CONFERRED WITHOUT PREJUDICE TO THE POWER OF THE COMMISSION AS A WHOLE TO ISSUE DECISIONS WHENEVER IT CONSIDERS IT NECESSARY , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THE COMMISSION HEREBY AUTHORIZES THE COMMISSION MEMBER RESPONSIBLE FOR THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT TO FIX ON BEHALF OF THE COMMISSION , WHICH SHALL BE RESPONSIBLE THEREFOR , THE STANDARD AVERAGE VALUES PROVIDED FOR IN ARTICLE 2 OF REGULATION ( EEC ) NO 1641/75 OF 27 JUNE 1975 ESTABLISHING A SYSTEM OF STANDARD AVERAGE VALUES FOR THE DETERMINATION OF THE VALUE FOR CUSTOMS PURPOSES OF APPLES AND PEARS . 2 . THE AUTHORITY PROVIDED FOR IN PARAGRAPH 1 SHALL BE EXERCISED , WHEN THE COMMISSION MEMBER RESPONSIBLE FOR THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT IS UNABLE TO DO SO : ( A ) BY ONE OF THE OTHER MEMBERS OF THE COMMISSION OR , IF NONE OF THEM IS ABLE TO DO SO , ( B ) BY THE DIRECTOR OF THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT . ARTICLE 2 THE COMMISSION SHALL EXAMINE REPORTS SUBMITTED TO IT AT REGULAR INTERVALS BY THE MEMBER RESPONSIBLE FOR THE " CUSTOMS UNION ADMINISTRATION " DEPARTMENT ON THE USE OF THE AUTHORITY PROVIDED FOR IN ARTICLE 1 AND ON ANY DIFFICULTIES ENCOUNTERED . THE COMMISSION SHALL WHERE NECESSARY GIVE FURTHER DIRECTIONS TO THE PERSONS AUTHORISED . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON 1 JULY 1975 . IT SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 27 JUNE 1975 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI